Case 2:15-cv-00061-cr Document 138-1 Filed 01/15/19 Page 1 of 19




             EXHIBIT A
       Case 2:15-cv-00061-cr Document 138-1 Filed 01/15/19 Page 2 of 19




                             BURLINGTON POLICE DEPARTMENT
                                                        I No¡th Avenue
                                                     Burlingon, Vermont 05401

Miohæl E. Schirling                                                                                         Telephone (802) 65E.2704
ChiofofPolice                                                                                                     Fax (802) 865-7s79
                                                                                                               T.D,D. (8{t2) 658-2700


                              crrrzBN's
                                              "o$flPrMsrRArrvB
Date Received     45.=ri                           complainant E

Intake Supervisor    átvÊ                                               IncidentDate       &Time         6-Xeg
Locæion of Incident           4f         Ah¿t        /¿,pr
Office(Ð Involved           A¡l,gaol
DescriptionofComplaint:                        of ?ú4 O,< -f?rá/ ,l)mlrrr
                                    âe/b¡t¿¿.'¿'V
                                $:rf,frcftøe. - Ò1 4r3ffi tt æ //et< /,ft?/f
Incident Category:
                             ¿E{øf Ft,e{
Date Initial Letþr Sentto Complainant                             - 43o
Assþed Investigator                4,r,-/                                         BIA#
Reviewïng     supernsor         ,-QrfF/                                           n^¡"             ./d

Date Closed with Employee(s)               f -ta'                                 Dispositton /een - ft¿fia+€l

Date Closurelætter Sentto         Complainant          rØ - lr¡¡rrçørf- à,b .þÐ,çW,
   /r{ of frt<{                        4arnar$t               d or, Ðût âew,Ð                                                    '


¿rla VteÆ¿*t 6 ¿4¿",¿¿{/ ,gê t/".@)tr?{f
 lurt<+T r4//eaa69 ./tr røtî ap l-/-t? â                                                                        .4r&q*&<F--T


                                                                                                             ù{åi,v,

We a¡e committed      to polning with the Cltlzens   of Buflìngtut to   ach¡eve   a   safe, healthy and self-rcliant community."




                                                       DEF-00000762
      Case 2:15-cv-00061-cr Document 138-1 Filed 01/15/19 Page 3 of 19




                           CITIZEN'S COMPLAINT ADMINISTRATIVE
                                       COVER SIMET

DateReceived 06130/2AA9              Complainant_-
Intake Supervisor Sgt     Baw        lncident Date & Time 06/2512009          @16t6
Location   oflnsident      Citv hall Park 2009-14453

Office(s) Involved     _Cpl        Thibault,

Description of Complaint:
Complainant called on 06/30 at about 1100 interested in fìlling a complaint on Cpl Thibault. He
told me that last Thursday he was in City Hall Park and was sprayed with pepper spray by Cpl
Thibault for no reason. He told me that he has areas of injury on his wrists from the cuffs being too
tight and that he was brought to the hospital and left there for some time. He told me ttrat Offrcer
Cousins showed up at the hospital and issued him a citation for DC.

He claimed to have no idea why this occur¡ed to him and felt that he should not have been sprayed.
I told him that I needed to look at the report and would call him back. After reading the report I
called him. We did not discuss the incident in this call however I invited him to the PD if he were
interested in filing a complaint. He seemed hesitant to do this so I asked him what he was looking
for frorn this call and he told me that he wanted the charge dropped. I explained to him that the
charge would stand as is but again invited him in to file a complaint if he wished. He told me that
he would be in either later today or tomorow. I gave him my name a¡rd schedule and told him that I
wot¡ld meet with him then He would not commit to a time he may come in. he told me that Cpl
Glynn arrived after he had been sprayed.



krcident Category:


Date Initial Leüer Sent to Complainant

Assigned   klestigator                                                      BIA # _           / Admin. Review

Reviewing Supervisor       _   _                                            Date   _
Date Closed with Employee(s)          _                                     Disposition

Date Closure lætter Sent to Complainant




We   are committed to policing with the Citizens of Burlinglon to achieve   a safe, healthy and self-rctiant community."




                                                 DEF-00000763
             Case 2:15-cv-00061-cr Document 138-1 Filed 01/15/19 Page 4 of 19




                                            STATEOF VERI,!C!I{T
                                                                                                        TEs
Foru llo.332                                                                  Coùntl
Gir¡don                                    Di¡tricr Coo¡¡ of Vcrmont
                                               GITÂTIqN
     -9oB        çl 23        7f
                                                  OF VERtvtONTT Yoü tre                                   lo   ¡PPe¡¡
     DY THE âUII{ORITY OF THE STAlE                        er thc following
bcforc aJudicizl Officcr ¡t rhe Dist¡ic¡
                                         Cosrt of Vc¡mont,
                                                                       I Cir¿¡i
                    D1
                                   TinG
                                          DØ \5 a,.
                                                                     l¡¡¡b-
                                                                      Jr      le
                                                                                       ¡o ansura tò thc            of
                                                                                                                        s(o
                                                                                                                        l-
                                                                                                                        o
                                                                                                                        o
                                                                                                                        o
                                                                                                                        o
An                                                                                                                      o
                                                                                                                        L¡


                                                                                                                        lrJ
BD                                                                                                                      o
AND PH{ALNES.
                                                                              'ä*t@Þ                €t)
                                                             1¡krDc9¡.
                                                                     ÒR)                NIÍDîJ

  rcccivcd ¡hi¡'Ci¡¡¡ion õn:
                                             [or             IWffi
 rlI?t6YCr                                                                             Pi¡l - Dcfend¡nrlcoPt
          Ilhirc ' Courrr Go¡ry               Ycllor - Officcr'r   CoPY
         Case 2:15-cv-00061-cr Document 138-1 Filed 01/15/19 Page 5 of 19




 BURLINGTON POLI CE                  D   EPARTMENT       S   UPPLEMENîAL AFFIDAVIT

 Offi   cer Michael longevin
 CASE        #:09-14453
        l.   On 6125109 at 16:16, Cpl. Thibauh and I were clearing ûom a report of a possibly intoxicated juvenile. Upon
             clearing &om the area, Cpl. Thibault witressed a male lying on his side on a park bench on the eær side of the
             park. The male was sleeping. Cpl. Thibault attempted to wake the male up verbally several times to check on
             him, but the male was uffesponsive. Thibault then attempted to wake the male up by shaking his rigbt arm.
             The male woke up and was ag¡tated with the fact that Thibault was tying to wake him up. Cpl. Glynn, who
             wæstandingont}¡eothersidoofthepark,Iateradvísedme1hattl¡emale'snamewæf

        2. Istated          "Fuck you. læave me alone."            Iimm.¿iateþgot up from the bench and stumbled before
             proceeding westbound æross thejark. Thibauh advised the male to stop so that we could talk with him, but
             the male was uncooperative.           fcontinuedto make his way across the park and away ûom Thibault.
             Thibault and I spoke with Cpl. Glyrn who advised that he had dealt with the male before for intoxication.

        3, lmet          with several youüts who were gathered on a park bench in tl¡e center of the park. Thibault and I
             approached    Ito      advise him that we were øking him into protective custody. I advi¡cd               turnIo
             around and that we were taking him into protective custody.                   gening ag¡tated and was pacing
             back and forth. He said "Fuck you, you're not arresting me." I advised Iagain         to tum around and place
             his hands behínd his back.        I                                -began
                                                 refr¡sed and began to h¡rn to walk away. Thibault advised             I
                                                                                                                  muitipte
             tirnes to comply.   I      reñ¡sed to comply. Thibault sprayed OC into  ft          e)€s.             I
                                                                                                               immediately
             stopped and stood still. I handcufedlwhile he wæ standing and compliant and double.locked.
             began yelling wlgarities multiple times. Thibault and I escorted the male to the sidewalk of College St. while
--------ei¡qn+eæ¡erc¡-eur-petiee--*åiel€-&on¡-GhurcþSt"{sr..&anspe¡t-{bibault-seæeheêIfor-rveapensæd------
                                                                                                                                -
             contaband for transpoÍ.

        4.   once on the  sidewak,lco[apsed to his loees and began yelling "Fuck you, my knee is bad."                          I
             staBd that he could not stånd up because one of his lnees was bad. He did not speci$ which one to me.
             Thibault asked Bowen what was urong with              ir
                                                                He advised again that he had bad knees. Burlington Fire
             Depafinent arived to assccs    fs     knecs. Hc co¡linued to yell and was attacting atention fiom multþie
             bystanders in the park æ well as on College St. Thibault stood away frorn          I   while Burlington Fire
             Departlent assessed hís      hot. I    tt¡en-a¿vise¿ oat his knees were injrued-because Thibault haã pushed
             him. Burlington Fire Deparfinent advised that         I
                                                                   appeared to be tansportable by police vehicle.               I
             stood up and began hopping on one foot while being escorted by Burlington Fire Depar&nent personnel, Glynn,
             and I. We immediately allowed him to lean against the en¡iser to rest his lfiee. Burlington Fire Departnent
             again askedlto       explain whathad happened to his l$ees.       fadvised    thatthey both hrut.

        5.   Burlington Fire Depararcnt nansfened            Iby ambulance to Fletcher Allen for evaluation, Before leaving
             for the hospital, I æked      I    while in the back of the ambulance, if he wanted               I
                                                                                                          a female that haã
             arrived on scene that knew him, to take possession of the properly that wæ rernoyed tom his penon during
             Thibar.rtt's search.I     was still agitated, but advised that he wantedJto take the items. I turned over all
             items retieved from his person to      I  We clea¡ed ûom the srene foltowing this.




Subscribed and sworn to me bsfore on                    ¿/t'/¿t          atBurlington
                                                                                                    -.
                                                                                                         =."


                                                                             Notary Public (expires       0?10/l l)




                                                             DEF-00000765
      Case 2:15-cv-00061-cr Document 138-1 Filed 01/15/19 Page 6 of 19



                                  BURLINGTON POLICE DEPARÎMENT
                             AFFIDAVIT OF PROBABLE CAUSE FORARREST

STATE OF VERMONT) SS.
COTJNTY OFCHITTENDEN)

Now comes Corpqq!. Ethan A. jlhibault, afüant, being duly sworn and on oath deposes and says he hæ probable c'ause
to believe                                      herein after referred to as Defendant, has committsd the crime of
Disorderly Conduct, in violation of Title 23 V.S.A 1026.

         On  6125109 at approximately t600 hours, I was in City Hall Park with Cpl. Olynn and Ofc. Longevin
         investigating a report of an intoxicated juvenile. lVhile the other ofücers were investigating, I observed the
         Defendant lying down on a park bench facing the backrest. I approaehed fhe subject and said, "Sir, Sir".
         The subject's eyes were closed and he did not respond. I announsed again stating, "Sir, are you ok?" I
         staæd this one more time while shaking his left shoulder.


    2,   At tl¡at timg the  Defendant jumped up and began yelling but I wasn't sure what he was saying. I
         immediately detected a strong odor of intoxicants- He began walking quickly from me, turning arormd, and
         pacing back and forth. I asked his if he was otøy and rcgucsted him to come speak to mc. He cont¡nued
         yelling something about sleep. I asked Cpl, Glynn if he knew the subject and he advised he knew him as
         I              I asked the Defendant to ielax and to come speak with me. He igrrored me and walked to
         another park bench and began speaking with several other subjects. The Defendant was unbalansed and
         swayed while he was standing still. He continued to yell atd raise his arms shaking tltem in exclamation.

    3.   Iadvised Ofc, Longevin that we would be taking the Defendant into protective custody. I then advised the
         Defendant that we would be placing him into protective custody. He then yelled something about jail. Ofc.
         Longevin then began to explain the protective custody procedure to the Defendant.             I   then adviscd ttre
-ffiÍrprotucti\'ë'Ttstodf                                                                                         m-ffrr¡d---=-
         twice. The Defendant ignored the officer and ñ¡mbled with     a bag   of cigarette tobacco. I then ordered the
         Dcfendant to drop the bag and to turn around and plaoe his hands behind his back. The Defendant ignorod
         my order. I then pointed a bottle of OC spray toward the Defendant and ordered him to tu¡n around again.
         The Defendant yelled, "Go ahpad and mace me." I ordered the Defendant to tum around one last time. The
         Defendant didn't move, I then sprayed the Defondant's facc with OC. I then secured the Defendant right
         arm and placed it behind his back. Ofc. Longevin then took contol ofthe Defendant's left arrn and placed
         him in handcuffs.

    4.   Ofc. lnngevin and I then began to escort the Defendant toward the intersection ofColloge St. and SL Paul
         St. where CpL Glynn had parked our paüol vehicle. I stoppod the Defendant in the northwest comer of the
         park where I searched him for weapons. All throughout this process, and the process of escorting the
         Defendant, he yelled, attactíng the attention of multiple park patrons. The Defendant yelled things such as,
         'Tuck you, you fucking faggot, who fucking maced me?, ñrck you,          I'll   havc your fucking job, call my
         fuckinglawyet''

    5.   After searching the Ðefendant, we began to escorl him across the sidewalk to the patol vehicle. Once
         stepping onto the consete, the Defendant collapsed toward the ground. I told him to get up and I att€mpled
         to pull him upward. .He then yelled, "my fucking knee, I have a bad knee." I allowed the Defcudant to stay
         where he was and Cpl. Glynn contacted rescuÊ at my r€quesl The Defcndant continued to ycll,'Tuck you,
         ñrck yoq I'll have your jo\ you maced me for no fucking reason". On two oocasions, the Defendant began
         to kick but did not strike anyone. The Dofendant also spat multiple times in betrneen yelling, While on the
         groun{ Cpl. Glynn poured water on the Defendant's face in an attempt to decontaminate him. Cpl. Glynn
         also read the Defendant the OC spray adminishative warning. Burlinglon Fire Dept. personnel responded
         to the scene. The Defendant continued to yell ar rescue personnel, demanding to lnow who the tall blond
         faggof'was who "maced" him. After approximately five minutes of rescue personnel trying to reason with
         thc Defendant, the Defendant complied enougþ to be placed in an ambulance and was transported to the
         emergency room,

    6,   At approximateþ 1800 hours, the Defendantwas issued a citation for                  conduct             Cousins.




Subscribed and sworn to me before on                             at Burlington



                                                                      Nolaw                                ll

                                                 DEF-00000766
          Case 2:15-cv-00061-cr Document 138-1 Filed 01/15/19 Page 7 of 19



                                      BURLINGTON POLICE DEPARTMENT
                                 AFFIDAVIT OF PROBABLE CAUSE FOR ARREST

   STATE OF VERMONT) SS,
  couNTY oFCHITTENDEN)

  Now comes
  to believe
               @ing
              ttatE
                                                           duly swom and on oath deposes and says he has probable cause
                                                     trerein aeer rofened to æ Defendant, træ committ"¿ the crime of
-. Ðisorderlv€sndust r-in violationof{itle-,,23;... V:S.41!@g:

       1.   On   6125109 at approximately 1600 hours, I was in City Hall Park with Cpl. Glynn and Ofc. Longevin
            investigating a rcport of an intoxicated juvenile. V/hilc thc othor officers were investigating, I observed the
            Defondant lying down on a park bench facing the backrest. I approached the subjeci and said, "Sir, Sir".
            The subjecl's eyes were slosed and he did not respond. I announced again stating, "Sir, are you ok?,' I
            stated this one more time while shaking his lefr shoutdor,

      2.    At that time, tle                                                       I
                               Defendant jumped up and began yelting but wasn't sure wbat he was saying. I
            immediately detected a stong odor of intoxicants. He began walking quickly fom me, turning aroundland
            pacing back and'fo¡th I asked hís ifhe was okay and requested him to come speak to me. i{e cont¡nued
            yelling something about sleep. I asked Cpl. Glyrm ifhe knew the subject and he advised he knew him as
                           I asked the Defendant to relax and to come speak with me. He igrored me and walked to
            anotber park bench and began spcaking with several other subjects. The Defendant was unbalanced and
            swayed while he was standing still. He continued to yell and raise his arms shaking them in exclamation.

      3
            -I advised Ofc. Longevin that we wouìd be taking the Defendant Ínto protective custody. I then advised the
            Defe¡dant that we would be placing him into proæctivc custody. He then yelled something about jail. Ofc.
            Lougevin then began to            the                              to the Defenda¡t. I then adviseil the
                               was Dow                                                                   to tum a¡ound
            twice. The Defe¡dant ignored the officer and fu¡nbled with a bag of cigarette tobacco. I úen ordered the
            Defendant to drop the bag and to ùrm around and place his hands behind his back. The Defendant
                                                                                                               þored
            my order. I then pointed a bottlo of OC spray toward the Defendant and ordered him to tum around again.
            The Defendant yelled, "Go ahead and mace me." I ordered the Defendant to turn around one last time. The
            Defendant didn't move, I then sprayed the Defendant's face with OC, I tben secu¡ed the Defendant right
            Trr 1r9 placed it behind his back. ofc. Iongevin then took control of the Defenda¡¡t's left arm and placed
            him in handcuffs.

      4.    Ofc' Longevin and I then began to escort the Defendant toward the intersection of College St. and St. paut
            St. where Cpl. Glynn had parked ourpatrol vehicle. I stopped the Defendant in the northwest comer of the
            park where  I sçu'ched him for Ìveapons. AII throughout tlris process, and the proccss ofescorting the
            Defendant, he yelled, attacting the atùention of muþle park patons. The Defendant yelled things such as,
            Tuck you' you fucking faggot, who fircking      maced   ne?, firok you,     I'll have your ñ¡cking job, call my
            tuckinglawyef

      5.    Ater  soarohing the Defendant, we began to escort him across the sidcwalk to the patol vehicle. Once
           stePPing onto the consrete, the Defendaut collapsed towa¡d the ground. I told him to get up urd I auempted
           to pull him upward. He then yelled, 'Iny fucking knee, I have a bad knee." I allowed the bofeadant to stay
           where he was and Cpl. Glynn contacted rescue at my request. The Defendant continued to yel! ,Fuck yor¡
           fuck you, I'll have your job, you maced me for no fircking reason". Or¡ two occasiols, the óefendant bogau
           to kick but did not shike aûyone. The Defendant also spat multiple times in between yetling. lvhile ou the
           ground, CþI. Glynn poured water on the Defendant's faco in an attempt to decontaminaûÊ him. Cpl. Glynn
           also read the Defendant the OC spray administative warning. Burlington Fire Dept. personnel ràsponded
           to the scene. The Defendanl continued to yell at rescue persorurel, demanding to kno¡'who the..ta¡ blond
           faggof' was who 'Tnaced" him. After approxirnately five minutes of rescue personnel trying to reæon wit¡
           the Defendant, the Defendant cornplied enough to be placed in an ambulauce and was nansported to the
           emergency roorn.

     6-    At approximately   1800 hours, the Defendant was issued a citation   for disorderlv conducl bv Ofc. Cous'

                                                                      ,o*^r,     H'cousi*
 Subscribed and swom to me before on       ¿/et/ac                  at Burlingtou



                                                                        Notarv                            ll

                                                   DEF-00000767
                Case 2:15-cv-00061-cr Document 138-1 Filed 01/15/19 Page 8 of 19




Decker Walter C.
Frcm:                       $chirling, MichaelE.
Sent:                       Monday, June 29, 2009 7:27 PM
To:                         Joe Reinert
Cc:                         Decker, Walter C,; Hlgbee, Andi L.
Subiect:                    Re: complaint call


Received
!.le w111 take   a   Look

On    itun 29, 2OO9, at J,9:0L, r',Joe Reinertrl
<,fReinert@ci   .Burlington.vt . us> wrote :
> Mike - welcome back (hopefully you were able to acÈuaIIy leave?),
>Go¿e
> call from a man namedlwho               said he was sleeping in city
> Ilall park last Thura, waa rroken up by and Offícer TribauLt, and said
> he then rolLed a cigarette and rrtas rrmaced" by Èhe Officer without any
> cause- He ended up going to the hospital in cuffs and gíven a
> Disorderly citaEion.
> Hís addreee ie                  and phone #
> I said we normally refer cornpJ-aints abouÈ officers to the Police
> Chíef'
                                              -.
> ife saíd he r¡ouLd call tomorrow but I'm passÍng al.ong as an FYL
  iloe




                                                            I




                                                     DEF-00000768
                           Case 2:15-cv-00061-cr Document 138-1 Filed 01/15/19 Page 9 of 19


    Inc¡dentNumben 2009{Xl0lil463 ORI¡ W00¡f0100 DooumEnt Deecriptionl Longovln.aup

    On 6/25/09 qt !6;.10, Cpl. Thibault and I were clearing from a raport of a pæeibly intoxlcated juvenile. Upon clearing from
    the ar€a, Cpl. Thibault wihesssd a male lylng on his slde on a park bench on the €est s6e oi the park. The male was
    sleeping. Cpl. Thibault attempted to wake the male up veôally several times to check on him, bui thE male was unresponsive.
     Thlbeult then etlernpted to wake the male up by shaking his right arm. The male woke up and was agllated wiür he fáct that

    l]å".Ji#:y#ry'p'cpl'Glynn,wñowasstandingontheothereideoflhEpark,laterãdvisedmethatlhe
Istated            'Fuok you. Leave me alone.n Bowen ímmediately got up from lhe bench and stumbted before proceeding westbound
    across the park. Thibault advised thE male to stop so that we could lalk with hlm, bul lhe male was uncoopeiatfue.   f-
    continued to make his way across tre park and away from Thibault Thibault ånd I spoke wlth Cpl. Glynn who adv¡sed that he
    had dealt wlth the male before for íntoxic€tion.




 Once on the    sldewak,I       collapsed to h¡E knêes atìd began yell¡ng "Fuck you, my kn€s is bad."   fstaled        that he could
 not stand up because one of his knees was bad. l-le d¡d not bpeóify which one to me. Thibault asked     E¡vhat        was wrong w¡lh
 it. He dvised again lhat he had bad knees. Budlngton Fire Deparfnent arrived to ass€ss      fs        knees. He continuod to
¡¡|l¡¡¡l wao atfac-ting attention from multiple bystanders in lhe paft as well as on College St, Thibault stood away from
I        while Burlington Fite Departnent assessed his knees.   f        then advised that his knees were lnjured bEcause Thlbault
 had pushed him. Êurlington Fire Depaün€nt advlsed tñat      f,apþarêd         to be transportable by police vehicle,f        stood
 up and began hopping on one foot whlle being escort€d by Burlington Fhe Department perFonn€|, clynn, and l. Wõ-ìnrrnediably
 allowed him to lean agaiqlllq cruiser to re6l hiÊ kneE. Burlington Fire Deparlment again asked     I       to explain what had
 happeneci to nis kneei.   Iadvised       thai they both hurt.

Burlington Fire Dêparfnenttfansfened      I      by ambulanc€ to FleþlerAllen for avalualion, Before leaving for the hospltal,
I asked    L     while in the bac,k of the ambulance, if he wanted I      a female that had arrlved on scene thet knew hin'i, to
take possession of the property that rÀ,as removed from hís person during Th¡baulfs search.    Iu¡as       still agitated, but
advised that he wanted     Ito                                                                     I
                                  take the ¡tems. llurn€d over all items retrieved from his person to       We cleared from
the scene lollowing lhis.




                                                                        DEF-00000769
                        Case 2:15-cv-00061-cr Document 138-1 Filed 01/15/19 Page 10 of 19


lncidentl{umboß 2009-00014453OR]: W0040100 DocumentDescr¡pt¡on: Longoyin.sup

On6/25/09at16:16,Cpl.Thibaultandlwercclearingfromareportofapossiblyintoxicatediúvenile.                   Uponclearinglrom
the area, Cpl. Thibault witnessed a male lylng on his side on a park bench on the eaet síde of the park, The male was
sleeping. Cpl. Thibault attempf€d to wake tha male up verbally several times to check on him, but the mal€ was unresponsive.
 Thibault then ettempþd to wake the mele up by shaking his r¡ght arm. Tñe maþ woke up and wae agilated with the fact hat
                    to wake h¡m up. Cpl. Glynn, who was stand¡ng on the othsr side of the park, lat€r adv¡sed me that lhâ
llHll#: #no
I     stated "Fuck you. Leave me alone.' I          immediately got up from the bench and stumbled belore proceeding wesbound
across lhe park. Thibault advised lhe male to stop so lhatwe could lalk wih him, butlhe male was uncooperative.      f
cont¡nued to make hb way across the park and sway from Thlbault. Thlbault and ¡ spoke w¡th Cpl. Glynn who adv¡sed that he
had dealt with the male before for intoxication.

I       met w¡th several youüe who rrære galhered on a park bench in lheg4þr of the park. Thibault and I apptoached          I
                                                                         I
to advise h¡m that we welg l8king hin into prolec{lvc c-r¡stody. I advised   to turn around and ürat we werc taking him
¡nto protecl¡ve custody.I       6egan geiting agihted and was pacing back and forlh. He said "Fuck you, you're not
arreåt¡ns me." I adv¡sêo I      aqãin ú tuni'arõund and phcs ñis hands behino nis bacx,     Irefuseo    and began to lurn to

ryîf#ä',å:[?ilî"år*'.,.Tå':tiiTifiJ:,?H'&-.,rrfiiïii'.1j,il#Jl?:lliì8"i"'1[Î:JlB-Hl'Ê
began yelling vulgerities multiple timee. Thibault and I escorted thc male to the sidewalk of College St while Glynn
retãeved oui poliõ¿ vehicle fróm Church St for transport. Thíbault searched  I        for weapons and contraba¡id for transport.

once on the sidewalk,   Ico[apseo         to hís knees and began yell¡ng "Fuck you, my knee is bad."  I      stat€d that he could
not eland up because one of h'ts knees was bad, Fle did not specify wh¡ch one to me. Thibault aeksd       I   what was wrong with
it. He adviied again that he had bad knees. Burlington Fire Deparlment enived lo assess     Is       knees. He continued to
vell and was attracting attention from mulliple bystanders in lheg¡þs well as on College St Thibautt stood awey from
tr"n¡e        Burlingtõn Fire Departmenl aLsesóed nis  knegllüren           advised that his knees were injured because Thibarlit
hed pushed him. Burlington Flrè Department advlsed that  I        appeared b be lransportable by pollce vehìcle.-   llstood
up a'nd began hoppiûg on one foot while being escorted by Burlington Fire Dèpãrtment personnet, Glvnn, and l. We lmmedlately
ailowed hiñr to bäñ alainstlh€ cru¡ser to resihis knEE. eurlngtoñ File Depañmentagåin asked       Ito       expla¡n whal had
happened to his knees.   I        advised that they both hurt.

Burlington Fire Department hansfened    I        by ambulance to Fþþþer Allen for evalualion. Before leaving for lhe hospital
I aske-dI        wtiile in the back of the amþulance, if he wantedI,   a female that had aniyC!þ!-scene that knew him, to
take poslãilsion of the pro¡qfi thal uras removed irom his person duiing Thibaull's search.   Iwas       stillagitated, but
advisêd that he wantedlió teke the ilems. I turned ovir all items reirieved from his person to   I       We cleared from
the scenE following lhis.




                                                                        DEF-00000770
                         Case 2:15-cv-00061-cr Document 138-1 Filed 01/15/19 Page 11 of 19




                                                                                                                                                          4123t197s



                                               -iñ
            Èscru-¡riöf       óÈ F-once¡             sîñitäiË Ni úsÉit       :


     iVffi Ík$ffi ffiiffi-We;i#rifrf lffifrdøiVäffir$ãrñ'ñä'd:#ßidöiiffi                                 dläåiitrå-wîi
                                                            g
                                                            n
                                                            ¡
                                                            n
          ntriãs   lffi                 t   ffi lffi                             mlrsgFffi,ffirl
         lffiffiffi+i#ffiffiffi.#
          iqtffi
     il!Ërffi                                               ntrfl.t"õrålÈùili*u¡ãlÈt&sfu úölrmuii,r¿


                         OF SUSPECT;
                                                                                                         tr
     iùitrsiffiôlT Êü.{ u ffiiffimËB.1Fffi n öË-tãB&ïtrãatrffiffi.t
      :'¡.Íi.ir,¿ÊfiÉt& u¡¡ãli¡ts:4jl iãe1¿rdÍ¡tß;s.lir:-.i15!¡i,t liiáÉùki;¡:ltaqjir:.J¿¡fi!¡ÃEi¿f.,'
     i.

            REASON FOR USE OF FORCE:

                                                                                                               ir¡l¡Hiq.ãiigä       Erse,,s
                                                                                                                                              n

                                                                                  DISPOSITION OF SUSPECT:



     !ffiitr4Rïfffd-ij            Mi!lääÉ",-Ë.ffi9effi'*           n         Lff..ffiF:r     tr ffiffi.mtr*ffiËË-ffi-#                     tr
                                                                                                                                                m !
           MEDICAL DISPOSITION OF OFFICER:
                                                                                 fzellpffiöñrl             On 6/25/09 al approx. 1600 hours, I was in
                                                                                                           City Hall park with Cpl. Glynn and Ofc.
                                                                                                           Longevin investþating a report of an
                                                                                                           ín{nviælo¡l ir ¡r¿onilo lÂlhilc thc nlhar nfiìnarc
     lófrrcãrs     Pãönfi        Longevin, Glynn

     E!:e:-=
I   LiílsìçætÞr¡+lFr¡¡
l i99RSl''ffrï            DUFFY                                        offiË.üsTffiü
I
¡




                                                                                 DEF-00000771
  Case 2:15-cv-00061-cr Document 138-1 Filed 01/15/19 Page 12 of 19




On6l25l09 at approx. 1600 hor:rs, I was in City Hall park with Cpl. Glynn and Ofc-
Longevin investigating a report of an intoxicated juvenile. While the other ofücers were
investigating, I observed the Defendant lying down on a park bench facing the back rest.
I approached the subject and said, "Sir, Sir''. The subject's Êyes were olosed and he did
not respond. I annour¡ced again stating "Sif, are you ok.?". I stated this once more time
while shaking his left shoulder.

At that time, the Defendant jumped up and began yelling but I wasn't sure what he was
saying. I immediately detected a shongodor of intoxicants. He began walking quickly
from mg tuming around, and pacing back and forth. I asked his if he was okay and
reguested him to come speak to me. He continued yelling something about sleep I asked
Cpl. Glynn if he knew the subject and he advised he knew him aI                 I asked
the Defendantn to rela:< and to come speak with me. He had ignored me and walked to
another park bench and began speaking with several other subjects. The Defendant was
unbalanced and swayed while he was standing still. He continued to yell and raise his
arms shaking them in exclamation.

I advised Ofc. Longevin that we would be taking the Defendant into proûective custody. I
then advised the Defendant that we would be placing him into protective custody. He
thenyelled something about jail. Ofc. Longevin thenbeganto explain to his something
about protective custody. I then advised the Defendant that he \ryas now in protective
custody. Ofc. Longevin ordered the Defendant to ûrn around twice. The Defendant
ignored the officer and fumbled with a bag of cigarette tobacco. I then ordered the
Defendant to drop the bag and to tum around and place his hands behind his back. The
Defendant ignored my order. I then pointed a bottle of OC spray toward the Defendant
and ordered him to tum around again The Defendant yelled, "Go ahead alrd mace me."
I ordered the Defendant to turn around one last time. The Defendant didn't move. I then
sprayed the Defendant's face with OC. I then secured ttre Defendant rigþt ar:n and
placed it behind his back. Ofc. Longevin then took control of the Defendant's left arm
and placed him in handcuffs.

Ofc. Longevin and I then began to escort the Defendant towa¡d the intersection   of
College St. and St. Paul St where Cpl. Glynn had parked our patrol vehicle. I stopped
the Defendant in the north west comer of the park where I seæch him for weapons. All
throughout this process, and the procoss of escorting the Defendant, he yelled attracting
the afiention of multÍple park patrons. The Defendant yelled things such as, "Fuck yor¡
you ñtcking faggot, who fucking maced me, fuck yor4 ['ll have your fucking job, call my
ñrcking lalvyer"

After searching the Defendant, we began to escort him across the sidewalk to the patrol
vehicle. Once stepping onto ttre concrete, the Defendant collapsed toward the grourd. I
told himto get up and I attempted to pull him upward. He then yelled" "my fucking lcree,
I have a bad knee." I allowed the Defendant to stay where he was and Cpl. Glynn
contacted rescue at my request. The Defendant continued to yell, "Fuck you, ftck you,
I'll have your job". On two occasions, the Defendant began to kick but did not shike
anyone. The Defendant also spat multþle time in between yelling. While on the Sound,




                                      DEF-00000772
  Case 2:15-cv-00061-cr Document 138-1 Filed 01/15/19 Page 13 of 19




Cpl. Glynn poured water on the Defendant's face in an attempt to decontamin¿te him.
Cpl. Glynn also read the Defendant the OC spray adminisûative warning. Burlington
Fire Dept. personnel responded to the scene. The Defendant continued to yell at rescue
personnel demanding to know who the "tall blond faggot" was who "maced" him. After
approximately five minutes of rescue personnel tying to reason with the Defendant, the
Defendant complied enough to be placed in an a¡nbulærce and transported to the
emergency foom.

At approximately 1800 hours, the Defendant was issued a citation for disorderly conduct
by Ofc. Cousins.




                                     DEF-00000773
                Case 2:15-cv-00061-cr Document 138-1 Filed 01/15/19 Page 14 of 19




                                                                                                                 4t2311




    t1:'ÈSõÃúF-,tñ'öF- il
                   g
                                           n
                                               W
                                           ¡
                                           ø
                                           n
     Þtrtãåll@mffi|ffiiffi.ò--@
     ,.utgfr
                                           n
                                           n
       ¡öi¡oñËt oF Súsp-e-cTl     -- -

       REASON          USE

                                                                          Etärffiäqå.ffiHeffi

                                                   õ. DISPOSITION OF SUSPEGT:
                                                                                                                   n
    i,$[#ãffiKffi øFffimmm                     n   m.m,-'H    n                                        affiäffiiìtr
                                                                                                       ffi

        MEDICAL DISFOSITION OF
                                                   lt.büËË   ñãpornl   On 6/25109 at 16:16, Cpl. Thibault and I
                                                                       were clearing from a report of a possibly
                          ! ffiäffiifr&'d$ n                           intoxicated juvenile. Upon clealng from the
                                                                       a¡¿a ênl Thilrar ¡ll urilnacca/ a mala l.,in¡
    iöffi   ü;Fbieîi   I rhibault, Glynn
                                                                                                                          I
                                                                                                                          I

                                                                                                                          I




    tg*.Ëåõ;l                                                                                                             I


                                                                                                                          I




I
    rffiflf'ffi   DUFFY                        offim.T$m
I
a




                                                    DEF-00000774
      Case 2:15-cv-00061-cr Document 138-1 Filed 01/15/19 Page 15 of 19




 On 6125/09 at 16:16, Cpl. Thibault and I were clearing from a report of a possibly
 intoxicated juvenile. Upon olearing from the area, Cpl. Thibault witnessed a male lying
 on his side on a park bench on the east side of the park. The male was sleeping. Cpl.
 Thibault attempted to wake the male up verbally several times to check on hirn, but ttre
 male was unresponsive. Thibault then attempted to wake the male up by shaking his
 right arm. The male woke up and was agitated with the fact that Thibault was trying to
 wake him up. Cpl. Glynn, who was standing on the other side of the park, later advised
 methatthemale's nasre                     \ryas


 Bowen stated "Fuck you. Leave me alone."                     fimme
                                                           diately got up from the bench
 and stumbled before proceeding westbound across the park. Thibault advised the male to
 stop so that we could talk with him, but the male was uncooperative.               Icontinued
                                                                                         to
                                                   -
 make his way across the park and away from Thibault. Thibault and I spoke with Cpl.
 Glynn who advised that he had dealt with the male before for intoxication.

Io"t                with several youths who were gathered on a park bench in the center of the

 iäl,ffJtril#iHJå::'iltffiåîîiir,i"îiytr:ffiilm';
                                      -,3ffiXfliLi"
 'Jii:ff åïïT;,',""1!","l,T,iåË"Jlçäffi
 piace his hands behind his back.                      freiused
                                                                ::ffi      Iffi
                                                                 and began rc tum to walk away.
               I
 r u¡ unru r,r.',
                    "
                        r   ro..r              opro-* oompry. I
                                           .o u,                            r"*seo ro compry. r m Daun
               fs
 sprayed OC into                             eyes.I       immediately stopped and stood still. I
 handcuffed fwhils                          he was sianding and complianf and double-locked. I
 began yelling vulgarities multiple times. Thibault and I escorted the male to the sidewalk
 of College St. while Glynn retrieved our police vehicle from Church St. for tarrsport.
 Thibault searched                  Ifor
                               v/eapons and conhaband for hansport.

 Once on the sidewalk,             I
                                collapsed to his knees and began yelling "Fuck you, my
 knee is bad."               Istated
                              that heiould not stånd uLbeqause one of his knees was bad.
 He did not speoifu which one to me. Thibault asked                  Iwhat
                                                                    was wrong with it. Hs
 advised again that he had bad knees. Burlington Fire Department arrived to assess
I'.       knees. He continued to yelt and was attracting attention ûom muttþle
 bysanders in the park as well as on College St. Thibar¡lt stood away from               fwhile
 Burlington Fire Deparhent assessed his knees.                   Ithen
                                                               advised that his knees were
 iniured because Thibault had pushed him. Brulington Fire Deparnnent advised that
trppeared         to be transpórtable by police vehlcle,             i
                                                                 stood up and began
 hopping on one foot while being escorted by Burlington Fire Department personnel,
 Glynn, and I. We immediately allowed him to lean against the cruiser to rest his knee.
 Burlington Fire Deparnnent again asked                    Ito
                                                     explain what had happened to his
 knees.    tr¿"ised                    that they both hurt.

 Burlington Fire Departunent tansferredlUy arnbulance to Fletcher Allen for
 evaluation. Before leaving for the hospital, I asked               I
                                                            while in the back of the
 ambulance, if he                   wantedl
                                a female that had anived on scene that knew him, to take
 possession of the properry that was removed from his person during Thibault's seæch.




                                                         DEF-00000775
  Case 2:15-cv-00061-cr Document 138-1 Filed 01/15/19 Page 16 of 19




I*us          still agitated, but advised that he wantedlto take the items. I h¡rned over
all items retrieved from his person to I         W" cleared fromthe scene followingthis.




                                      DEF-00c00776
                         Case 2:15-cv-00061-cr Document 138-1 Filed 01/15/19 Page 17 of 19




             #¿53a                                                                                                                                                41231'l



                                                                                                                                                                        ffil
         ESGALAT¡ON OT FORCEI I]{STRUMENT USED:
                                                                 i+,.'r',   :..r:"i:;il'r;:ü1.   îiiìl:?i;ii::   1'   :"   :,r:L":l




                                                                     l',: tri¡ìi",.rt



                                                    ffilEffiffiffiw@
                            .i;r.l . O.
                                                            tr
    Hfr^-ft iiii;\':i...:,:,:::ì;i,,i,tí,i.i;: j,           n
        ACTIONS OF SUSPECT:
                                                                                                                 n
                                         MWffi
                                                                                                                      n
                                                                                                                      ø
                                                                                     DrsPos¡TloN


                                                                  nmn                                                                              ü@n
                                                    OFOFFICER:
                                                                                  7.Supp Report:                  On 6/2509 at approx. 1600 hours, I was in
                                                                                                                  City Halt park with Cpl. Glynn and Ofc.
                                            n                                                                     Longevin lnvestigating a report of an
                                                                                                                  inl¡wi¡alc¡l ir ¡rraailc lÂlhilc lhs nlhcr nffi¡arc

    lgñddËF"señi ¡                       Lonsevin, Glynn

     Wltnesees


I
                             DUFFY                                     offi
                                                                 Õ1
                                                           Á
                                                             )a'
                                                             -




                                                                                   DEF-00000777
              Case 2:15-cv-00061-cr Document 138-1 Filed 01/15/19 Page 18 of 19


                                                                        Mon, Oct 4,20X0 3:27 PM

Subject: FW: Neighborhood Special and high speed chase
Date: Monday, October 4,2410 3:05 PM
From: Joe Reineû <JReinert@ci.burlington.vt,us>
To: "Schirling, Michael E," MSchirling@bpdvt.org
Conversation: Neighborhood Special and high speed chase

We could follow up on this, unless it's something you'd rather the PÐ do? And I am also
resisting a comment about refering the question to a certain other city dept....


Best regards,

Joe Reinert
Assistant to the Mayor
 Room 34, City Hall
 Burlington, W 05401
(802) 865-727s
jrei nert@ci. bu rlington.vt.us

Office of Mayor Bob Kiss
http ://www.ci. burli ngton.vt. usim ay or I




From: Joe Reineft On Behalf Of Margaret Ellis-Green
Sentr Monday, October Q4,20LA 3:00 PM
To: Joe Reine¡t
Subjectr FW: Neighborhood Special and high speed chase




Best regards,

Joe Reinert
Assistant to the Mayor
 Room 34, City Hall
 Burlington, W 05401
(802) B6s-727s
j reinert@ci. burli ngton.vt. us


Office of Mayor Bob Kiss
                                                                                     Page 1 of 2




                                               DEF-00000779
             Case 2:15-cv-00061-cr Document 138-1 Filed 01/15/19 Page 19 of 19




http://www.ci. burlington.vt. us/m ay ar I




From: Margaret Ellis-Green
Senh Thursday, September 30,2010 ?:L7 ?14
To: Joe Reinert; Bob Kiss
Subjech Neighborhood Special and high speed chase

                called                    complain about the high speed chase yesterday, 9129,
morning on St. Paul Street.         r student was on the bus to Champlain $chool and witnessed
the chase

Her concern is who is more important students on the way to school or catching drug
dealers. Also, what are the City laws regarding high speed chases.

Peggy Ellis-Green

Executive Secretary
Office of the Mayor
City Hall
149 Church Street
Burlington, VT 05401
8A2-865-7272




                                                                                      Page 2   of 2



                                             DEF-00000780
